Mr. Justice Craig delivered the opinion of the Court: This was an action of assumpsit, brought by William Bobbins, a real estate broker, in the city court of Aurora, against David Both, to recover $10 per acre on account of an alleged sale of 200 acres of land owned by the defendant. On the trial of the cause before a jury, a verdict was rendered in favor of the defendant, upon which the court entered a judgment. This judgment, on appeal to the Appellate Court, was affirmed. It is contended by the plaintiff that the court, on the trial, erred in refusing to allow him to show all the negotiations between the parties relating to the sale of the land as the inducement to make the particular terms relied upon. What motive the plaintiff may have had in making a definite contract with the defendant, if proven, would have been of little or no service to the jury in determining the questions in issue between the parties, and for this reason the offered evidence might have been rejected; but if the offered proof could have had any possible bearing on the case, the plaintiff is in no position to take advantage of the ruling of the court, for the reason that no exception was taken to the decision of the court at the time it was made, as will appear upon an inspection of the record, at page 22, where the offered evidence appears in the transcript. It is also insisted that the court erred in giving defendant’s fourth and seventh instructions—that the two are contradictory. The two instructions may not be entirely in harmony, but it is difficult to pérceive how they could mislead the jury. The fourth announces a correct rule to govern the jury, if there was evidence to justify a recovery on the quantum meruit; while the seventh, in substance, informs the jury that no recovery could be had unless a special contract was established by the evidence. This last instruction was fully justified from the declaration of the plaintiff, on the trial, that he only expected to recover under and by virtue of a special contract entered into between him and the defendant. Besides, the plaintiff did not attempt to recover by proving that he rendered certain services, and then proving what those services were worth. As to the first, second, sixth and ninth instructions, which have been criticised, we perceive no substantial objection to them. Indeed, the questions involved in the case were purely questions of fact, which the jury could readily understand as Avell Avithout' instructions as they could with them, and Ave are unwilling to believe that the jury were in the least misled by the instructions of the court. Under the contract entered into betiveen the parties, unless the plaintiff sold the land, consisting of three 80-acre tracts, for the defendant, for more than $210 per acre, he was to receive no compensation whatever, but if he sold for more than that amount, he Avas to have the excess. Whether plaintiff made sale of the land Avas a question of fact for the jury, and by the verdict they found he did not, and the evidence, in our judgment, was ample to sustain the finding. The judgment will be affirmed. Judgment affirmed.